HERSEY, Judge.
This is an appeal from a non-final order denying a motion to dismiss for improper venue. We reverse on the authority of State of Florida Department of Transportation v. Bromante, 365 So.2d 388 (Fla.4th DCA 1978). The common law rule that venue in civil actions brought against the state or one of its agencies properly lies in the county where the state or agency maintains its principal headquarters has consistently been followed in Florida. Carlile v. Game & Fresh Water Fish Commission, 354 So.2d 362 (Fla.1977). An exception in the case of contract actions was legislatively created. § 377.19 Fla.Stat. (1979). No such exception exists for causes of action sounding in tort. We have previously expressed our views as to the wisdom of this rule and the policy reasons that support it. Game & Fresh Water Fish Commission v. Carlile, 341 So.2d 1015 (Fla.4th DCA 1977).
*1207Accordingly, we reverse the order appealed from and remand this cause with directions to transfer the case to Leon County as it pertains to appellant or, at the option of the plaintiffs, to dismiss appellant from the cause without prejudice to plaintiffs’ right to bring an independent action against appellant in Leon County.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY and ANSTEAD, JJ., concur.